Case 1:20-cv-03170-PAB-NRN Document 11-2 Filed 11/20/20 USDC Colorado Page 1 of 4



No          IP        Port             Hit Date UTC
 1 73.95.95.117        46535 2020‐07‐28 23:10:42
 2 67.162.142.233      25846 2020‐07‐18 01:21:34




                            Exhibit "2"
Case 1:20-cv-03170-PAB-NRN Document 11-2 Filed 11/20/20 USDC Colorado Page 2 of 4



No          IP                               File Name
 1 73.95.95.117     Angel Has Fallen (2019) [BluRay] [720p] [YTS.LT]
 2 67.162.142.233   Angel Has Fallen (2019) [BluRay] [720p] [YTS.LT]
Case 1:20-cv-03170-PAB-NRN Document 11-2 Filed 11/20/20 USDC Colorado Page 3 of 4



No          IP                           File Hash                       ISP
 1 73.95.95.117     SHA1: B7330F69794B69D7BD009FEFE4035F4D4F833B6C   Comcast Cable
 2 67.162.142.233   SHA1: B7330F69794B69D7BD009FEFE4035F4D4F833B6C   Comcast Cable
Case 1:20-cv-03170-PAB-NRN Document 11-2 Filed 11/20/20 USDC Colorado Page 4 of 4



No          IP            Region            City         Province
 1 73.95.95.117     Colorado       Denver          Denver County
 2 67.162.142.233   Colorado       Avon            Eagle County
